Title: From George Washington to Benjamin Tupper, 21 August 1782
From: Washington, George
To: Tupper, Benjamin


                  
                     Dear Sir
                     Head Quarters Newburgh Augst 21st 1782
                  
                  In posting Officers to the Light Infantry for this Campaign, I neither forgot nor meant to neglect you—so far from it, I intend to convince you of my sense of your merit by this proof of my attention & an assurance, that under a comparative view of all circumstances the arrangement as new made appeared most likely to promote the public service in general.
                  At the same time, that I was conscious you had a kind of claim to the appointment from your rank, character, zeal for the service in general, & proper behaviour the last year; I thought your continuing with your own Regt would be more benificial to the public Interest, and full as reputable to yourself, as a command in the Light Corps—because if we should come to serious operations of any kind the Brigade to which you belong would in all probability be drawn together, and commanded by you; for ought I know to the contrary at present and in the Mean time, your Regt being detached, will require your presence much more than it would otherwise do—your command being thus in some measure seperate will always be respectable & may be important—perhaps too, circumstances may require that you should be employed at the Northward, I do not here speak this as a certainty, but as a contingency which may happen.
                  I thought proper to give you this explanation of my Motives of conferring the command on another, when you might, from what was said last year, have had some occasion to expect it yourself, and to assure you that I am Dear Sir With great regd & esteem &c.
                  
               